Citation Nr: 0815254	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  96-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for atrophy of the 
right testicle with orchitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than June 19, 
1991 for the award of a compensable rating for service-
connected atrophy of the right testicle with orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

By a decision entered in December 1997, the Board of 
Veterans' Appeals (Board) denied service connection for 
disorders of the eyes, heart, and lungs, and disorders 
manifested by dizziness and by numbness of the arms, hands, 
face, and leg muscles due to mustard gas exposure; denied an 
application to reopen a claim for service connection for an 
acquired psychiatric disorder due to mustard gas exposure; 
denied an effective date earlier than June 19, 1991 for the 
award of a compensable rating for service-connected atrophy 
of the right testicle; denied an effective date earlier than 
June 19, 1991 for the award of special monthly compensation 
(SMC) for loss of use of a creative organ; and determined 
that the veteran had not appealed the RO's denial of service 
connection for defective hearing or its denial of an 
application to reopen a claim for service connection for 
atrophy of the left testicle.  In addition, the Board 
remanded to the RO a claim for an increased rating for 
atrophy of the right testicle, and an application to reopen a 
claim for service connection for an acquired psychiatric 
disorder as secondary to service-connected atrophy of the 
right testicle.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court).  By a memorandum decision entered in 
June 1999, the Court vacated and remanded that portion of the 
Board's decision that had denied an effective date earlier 
than June 19, 1991 for the award of a compensable rating for 
service-connected atrophy of the right testicle.  The Board's 
decision was otherwise affirmed.  The Court held that 
evidence had not been submitted to establish a well-grounded 
claim for the various disorders claimed as due to mustard gas 
exposure; deemed abandoned any appeal with respect to the 
claim for an effective date earlier than June 19, 1991 for 
the award of SMC for loss of use of a creative organ; 
dismissed for lack of jurisdiction the veteran's appeal of 
the two issues that the Board had remanded to the RO, 
inasmuch as those issues were not the subject of a final 
Board decision; and dismissed the appeal of the application 
to reopen a claim for service connection for atrophy of the 
left testicle for lack of a jurisdictional notice of 
disagreement.

In January 2000, the Board remanded the claims remaining on 
appeal (including the claims previously remanded in December 
1997) for additional development.  In May 2004, while the 
case was in remand status, the RO, among other things, re-
characterized the veteran's service-connected right testicle 
disability as atrophy with orchitis.

In May 2006, the Board dismissed the portion of the veteran's 
appeal pertaining to his application to reopen a claim for 
service connection for an acquired psychiatric disorder 
secondary to service-connected atrophy of the right testicle.  
The two other issues remaining on appeal (entitlement to an 
increased rating for atrophy of the right testicle with 
orchitis, and entitlement to an effective date earlier than 
June 19, 1991 for the award of a compensable rating for that 
disability) were remanded for additional development.  The 
agency of original jurisdiction (AOJ) confirmed the prior 
determinations, and the case was returned to the Board.  In 
April 2008, the Board granted the veteran's motion to advance 
his appeal on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  The case is now presented 
for final appellate consideration.


FINDINGS OF FACT

1.  The veteran is service connected for atrophy of the right 
testicle with orchitis.  The disability is manifested by 
erectile dysfunction and occasional complaints of nocturia, 
dribbling, and dysuria.  He has been treated intermittently 
with antibiotics.  His disability is not shown to require 
dilatations, drainage, catheterization, frequent 
hospitalization, or continuous, intensive management, and 
there is no evidence that he suffers from diurnal frequency, 
tenesmus, contracted bladder, nephritis, renal dysfunction, 
penile deformity, or incontinence requiring the use of a pad 
or appliance.

2.  By a decision entered in May 1991, the Board denied the 
veteran's claim for an increased (compensable) rating for 
service-connected atrophy of the right testicle.  No further 
communication or medical evidence pertaining to his right 
testicle was thereafter received until June 19, 1991, when he 
wrote the RO and requested an increased rating.  None of the 
evidence demonstrates that his right-sided testicular atrophy 
or orchitis underwent a factually ascertainable increase in 
severity during one-year period prior to June 19, 1991.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for atrophy of the right testicle with orchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.20, 4.115a, 4.115b, Diagnostic Codes 7522, 7523, 7525 
(2007); 38 C.F.R. § 4.115a, Diagnostic Codes 7512, 7518, 
7522, 7523 (1993).

2.  The criteria for the assignment of an effective date 
prior to June 19, 1991 for the award of a compensable rating 
for atrophy of the right testicle with orchitis have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that the 10 percent 
evaluation currently assigned for atrophy of the right 
testicle with orchitis does not adequately reflect the 
severity of his disability.  He complains that he has 
suffered with testicular soreness ever since service, that he 
has occasional dysuria, and that his difficulties interfere 
with functioning and his social, marital, and sex life.

The veteran also contends that he is entitled to an earlier 
effective date for the award of a compensable rating for 
service-connected atrophy of his right testicle with 
orchitis.  He maintains that the award should be made 
effective from 1987.  His representative contends that the 
facts and circumstances underlying the award existed well 
before June 19, 1991.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
AOJ.  Id.

1.  The Claim for an Increased Rating

The Court has held that, in order to satisfy element (1), 
above, in the context of a claim for increased compensation, 
VA must notify the claimant that, in order to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).   If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must also provide the 
claimant at least general notice of that requirement.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation (e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability).  Id. at 43-44.

In the present case, the record shows that the AOJ sent the 
veteran a VCAA notice letter in June 2006.  That letter 
informed the veteran that, in order to substantiate his 
claim, evidence was needed to show that his condition had 
gotten worse.  He was notified of his and VA's respective 
duties for obtaining information and evidence, and he was 
asked to send any pertinent evidence in his possession.  He 
was also advised that, in evaluating disabilities, VA uses a 
schedule for evaluating disabilities to assign a rating from 
zero to as much as 100 percent based on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment, and he was provided 
examples of the types of relevant medical or lay evidence he 
could submit to establish entitlement to increased 
compensation.

The June 2006 notice letter did not contain language 
specifically informing the veteran that, in order to 
substantiate his claim, the evidence must demonstrate the 
effect of his disability on his daily life.  However, it 
appears from the record that the veteran was well aware of 
the need to make such a demonstration.  In a February 1994 
substantive appeal, for example, he described how his 
disability interfered with sitting and his social, marital, 
and sex life.  Later that same month, his representative 
asserted in a written presentation that his condition 
interfered with "normal daily activities."  During a 
subsequent hearing held at the RO in June 1995, his 
representative specifically requested an extraschedular 
rating.  In support of the request, the veteran testified 
that his condition prevented him from undertaking strenuous 
work, interfered with his sex life, interfered with bending, 
running, and playing softball, and caused him embarrassment.  
Similarly, on VA examination in April 1999, he described 
limitations associated with lifting, bending, squatting, and 
standing, and indicated that he avoided activities that put 
pressure on his testicles.  Under the circumstances, the 
Board is satisfied that the veteran and his representative 
have been aware of the need to obtain, or ask VA to obtain, 
evidence demonstrating the effect of his disability on his 
daily life.  The purposes of the notice requirement have been 
satisfied.

2.  The Claim for an Earlier Effective Date

The Board also finds that VA has satisfied its duty to notify 
with respect to the veteran's claim for an earlier effective 
date.  By way of the VCAA notice letter sent to the veteran 
in June 2006, the AOJ informed him of the information and 
evidence required to substantiate the claim (i.e., evidence 
supporting the assignment of a higher rating from an earlier 
date than previously determined).  He was notified of his and 
VA's respective duties for obtaining the information and 
evidence, and he was asked to send any pertinent evidence in 
his possession.  Although the required notice was not 
provided until after the veteran's claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
September 2007 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined on 
multiple occasions, his service medical records have been 
obtained, and the evidence he has identified as relevant has 
been procured to the extent possible.  No further development 
action is required.

II.  The Merits of the Veteran's Claims

A.  The Claim for an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  In assessing a claim 
for an increased rating, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Orchitis and atrophy of the testicles are evaluated under the 
criteria set forth at 38 C.F.R. §§ 4.115a and 4.115b.  
Amendments to those criteria became effective on February 17, 
1994, while the veteran's appeal was pending.  See Schedule 
for Rating Disabilities; Genitourinary System Disabilities, 
59 Fed. Reg. 2,523 (Jan. 18, 1994).

Prior to February 17, 1994, orchitis was rated by analogy to 
stricture of the urethra.  See 38 C.F.R. § 4.20 (1993); 
Schedule for Rating Disabilities; Genitourinary System 
Disabilities (Proposed Rules), 56 Fed. Reg. 61,217 (Dec. 2, 
1991) (indicating that the new criteria for evaluating 
chronic epididymo-orchitis, pertaining to urinary tract 
infection, correspond to former Diagnostic Code 7518, 
pertaining to stricture of the urethra).  If the condition 
was slight to moderate, healed, and required only occasional 
dilatations (1 or 2 times a year), a zero percent 
(noncompensable) rating was warranted.  38 C.F.R. § 4.115a, 
Diagnostic Code 7518 (1993).  If dilatations were required 
every 2 or 3 months, a 10 percent rating was warranted.  The 
maximum schedular rating, 30 percent, was warranted if the 
condition required even more frequent dilatations and was 
accompanied by cystitis.  Id.

Cystitis, in turn, was evaluated under the criteria set forth 
at 38 C.F.R. §§ 4.115a, Diagnostic Code 7512 (1993).  A zero 
percent rating was warranted if the condition was mild.  If 
the condition was moderate with pyuria and diurnal or 
nocturnal frequency, a 10 percent rating was warranted.  If 
the condition was moderately severe, manifested by diurnal 
and nocturnal frequency with pain and tenesmus, a 20 percent 
rating was warranted.  If the condition was severe, with a 
contracted bladder or urination at intervals of one hour or 
less, a 40 percent rating was warranted.  The maximum 
schedular rating, 60 percent, was warranted where the 
condition was manifested by incontinence requiring the 
constant wearing of an appliance.  Id.

Atrophy of the testes was evaluated under the criteria set 
forth at 38 C.F.R. § 4.115a, Diagnostic Code 7523 (1993).  A 
zero percent rating was warranted for complete atrophy of one 
testis.  If both testes were completely atrophied, a 
20 percent rating was warranted.  Id.

Current regulations contain a specific diagnostic code that 
is used to evaluate non-tuberculous epididymo-orchitis.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2007).  Under that 
diagnostic code, a 10 percent rating is warranted if the 
condition requires long-term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management.  If the condition is manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
continuous intensive management, a 30 percent rating is 
warranted.  Higher ratings may also be assigned if there is 
evidence of associated renal dysfunction.  Id. § 4.115a.

Atrophy of the testes is evaluated under the criteria set 
forth at 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2007).  As 
under the "old" criteria, a zero percent rating is 
warranted for complete atrophy of one testis.  If both testes 
are completely atrophied, a 20 percent rating is warranted.  
Id.

The record in this case shows that the veteran was 
hospitalized for treatment of mumps during service in 1944.  
Two days after his release from the hospital, he was involved 
in an automobile accident.  On examination, his right 
testicle was found to be enlarged, swollen, and tender.  His 
right spermatic cord was also somewhat swollen and tender.  
The clinical assessment was that he had suffered a traumatic 
torsion of the right spermatic cord and that he had an acute, 
non-venereal orchitis that might well be a complication of 
mumps.  In 1945, when the veteran was examined for service 
separation, his genitourinary system was found to be normal.

The veteran filed a claim for service-connected disability 
compensation in 1952.  On examination, he was found to have 
atrophy and tenderness of the right testicle.  The external 
genitalia were otherwise normal.  Based on the evidence, the 
RO granted service connection for atrophy of the right 
testicle and assigned a zero percent evaluation therefor, 
effective from August 1952.

The veteran filed another claim for compensation in 1988.  
Evidence received in connection with the claim showed that 
the veteran's right testicle was atrophied.  It also showed 
that the testicle was painful.  In September 1988, the 
veteran reported that the pain had increased progressively 
over the last two years.  The clinical impression was that he 
had chronic epididymitis.  In other reports, prostatitis and 
orchitis were noted.  He denied any discharge or burning, and 
it was noted that he voided well.  On VA examination in 
August 1990, the diagnostic assessment was that he had (1) 
viral parotiditis with secondary orchitis and (2) secondary 
testicular atrophy with chronic orchitis.  Based on the 
evidence, the Board denied the veteran's claim for an 
increased (compensable) rating by a decision entered in May 
1991.  The Board noted that the veteran had been diagnosed as 
having epididymitis, but that the condition was not service 
connected, and that atrophy of a single testis was 
noncompensable under Diagnostic Code 7523.

Another claim for increased compensation was received from 
the veteran on June 19, 1991.  The RO denied the claim by a 
decision entered in June 1993.  The veteran appealed the RO's 
decision and in July 1996 the RO increased the rating for his 
right testicle from zero to 10 percent.  The award was 
originally made on an extraschedular basis, effective from 
December 1992.  See 38 C.F.R. § 3.321(b)(1).  In August 1996, 
however, the RO changed the effective date of the award to 
June 19, 1991.  Later, in May 2004, following a referral to 
the Director of VA's Compensation and Pension Service, the RO 
re-characterized the veteran's service-connected right 
testicle disability as atrophy with orchitis and replaced the 
prior extraschedular award with a 10 percent rating assigned 
under Diagnostic Code 7525, effective from the date of the 
original award.  The RO also granted a separate 10 percent 
rating for residuals of trauma to the testicles (bilateral 
testicular pain) under Diagnostic Code 8730-8530, also 
effective from June 19, 1991, based on severe neuralgia of 
the ilio-inguinal nerve.  (As the Board noted in May 2006, no 
appeal has been perfected as to the propriety of this latter 
evaluation.)

The evidence received in connection with the current claim 
includes the reports of VA examinations conducted in June 
1996 and April 1999, the transcript of a hearing held at the 
RO in June 1995, additional VA treatment records, and records 
of treatment from private care providers, including Dr. Jose 
M. Serrato and Doctors Urgent Care.  This evidence indicates 
that the veteran's right testicle is atrophied, that he 
continues to experience pain, and that the pain has prevented 
him from undertaking strenuous work; has interfered with his 
sex life; has interfered with activities such as bending, 
lifting, running, standing, squatting, and playing softball; 
and causes him embarrassment when he has to move his 
testicles with his hand in order to sit.  The evidence also 
shows that the right testicle is smooth and firmer in 
consistency than would ordinarily be expected; that 
ultrasound examination has revealed findings compatible with 
a simple cyst of the right renal lower pole; that he has 
reported nocturia; and that he has been treated with 
antibiotics on several occasions, to include in March 1986, 
May 1989, December 1994, and March 1996.

The report of the April 1999 VA examination indicates that 
there were no associated symptoms of urinary incontinence or 
history of urinary tract infection, renal colic, or nephritis 
at that time.  A report from Dr. Serrato, however, also dated 
in April 1999 (less than a month after the VA examination 
report of the same month), shows that the veteran reported 
that he dribbled when he voided and that he had nocturia 
times three and occasional dysuria.  On examination, his 
bladder was empty, his right testis was very tender, and his 
prostate was swollen and very tender.  He was directed to use 
a testicular support and was placed on Trovan (an antibiotic) 
and medication for pain.  A subsequent ultrasound revealed an 
epididymal cyst and no hydronephrosis, and urinalysis 
revealed 2-4 red blood cells.  It was noted that the veteran 
had had a stroke and heart attack in the past and was 
presently taking aspirin.

In June 1999, the veteran reported that his testicles were 
still painful.  He indicated that he voided "o.k." and had 
nocturia times one.  In July 1999, he was no longer taking 
Trovan.  Urinalysis revealed 4-6 red blood cells.  He was 
advised to drink cranberry juice daily.  Later that same 
month, VA care providers prescribed another course of 
antibiotics.  In December 1999, it was noted that he had no 
obstructive urinary symptoms and no hematuria.

When the veteran was examined for VA compensation purposes in 
April 2000, he complained of constant testicular pain and 
reported that he did not get any erections.  His right 
testicle was found to be small and tender.  The diagnostic 
assessment was that he had atrophy, bilateral testicular 
pain, and erectile dysfunction, all secondary to orchitis.

A VA treatment record, dated in June 2006, shows that the 
veteran reported that his testicles were very sensitive to 
touch.  He was found to have a mildly atrophic right testis 
and was evaluated and measured for a scrotal support.  In 
January 2007, it was noted that he was wearing a scrotal 
support with an athletic cup and had no more pain.

Following a review of the evidence in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for atrophy of the right 
testicle with orchitis, whether under the "old" or "new" 
criteria.  The veteran is service connected for atrophy of 
only one testis.  His condition is not shown to require 
dilatations, drainage, catheterization, or frequent 
hospitalization.  Although he has been treated intermittently 
with antibiotics over the years, the evidence does not 
demonstrate that his condition requires continuous, intensive 
management.  There is no evidence that he suffers from 
diurnal frequency, tenesmus, contracted bladder, or 
incontinence requiring the use of a pad or appliance.  In 
addition, although the evidence shows that he suffers from 
erectile dysfunction secondary to orchitis, he is not shown 
to have any penile deformity.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2007); 38 C.F.R. §  4.115a, Diagnostic 
Code 7522 (1993).  Nor is he shown to suffer from any 
nephritis or renal dysfunction.  

The Board acknowledges that the veteran reported nocturia 
(awakening to void) three times per night in April 1999.  
However, nocturia alone, without evidence of diurnal 
frequency or tenesmus, is insufficient to warrant the 
assignment of a higher evaluation under former Diagnostic 
Code 7512.  In addition, current law directs that epididymo-
orchitis be rated, not as voiding dysfunction, but rather as 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.  Consequently, his complaints of nocturia provide no 
basis for the assignment of a higher evaluation under either 
version of the law.

In arriving at its conclusions on this matter, the Board has 
specifically considered whether the veteran is entitled to a 
"staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  It is the Board's conclusion, however, that the 
veteran's disability never been more than 10 percent 
disabling since the time that the underlying claim for 
increase was filed.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether a higher rating should be 
assigned for the veteran's disability on an extraschedular 
basis and has concluded that it should not.  The Board 
acknowledges the veteran's complaints of testicular pain, and 
his report that the pain has interfered with work, sex, 
bending, lifting, running, standing, squatting, and playing 
softball, and that it causes him embarrassment.  The Board 
notes, however, that veteran's testicular pain has been 
separately compensated under Diagnostic Code 8730-8530.  
Because the veteran's complaints relate to another diagnosed 
condition, the evaluation of which is not currently on 
appeal, the Board cannot consider them presently.  The record 
does not show that he has been frequently hospitalized for 
problems with right testicular atrophy and orchitis, and 
there is nothing in the record to otherwise suggest that his 
disability picture-apart from the effects of his testicular 
pain-is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  The 
appeal of this issue must be denied.



B.  The Claim for an Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
such an award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
2002).  See 38 C.F.R. § 3.400(o)(1) (2007) (to the same 
effect).  An exception to this rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, the Board must make two essential 
determinations.  It must determine (1) when a claim for 
increased compensation was received, and (2) when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2007).  Generally, the 
informal claim must identify the benefit sought.  Id. 
§ 3.155(a).

In the present case, the Board finds that the veteran filed 
the present claim for increase on June 19, 1991. The record 
shows that the Board denied a prior claim for increase in May 
1991, and that no further communication or medical evidence 
pertaining to his right testicle was received until June 19, 
1991, when he wrote the RO and requested an increased rating.  
Thus, June 19, 1991 must be considered the date of claim for 
purposes of establishing an effective date.

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
current 10 percent award has been made effective from June 
19, 1991; the date that he filed his claim for increased 
compensation.  See discussion, Part II.A, supra.  Under 
applicable law, outlined above, an effective date prior to 
June 19, 1991 can be assigned only if the evidence 
establishes that a factually ascertainable increase in 
disability occurred sometime during the one-year period 
preceding that date.

It is important to note that, notwithstanding the Board's 
decision in May 1991, all of the evidence of record must be 
considered in determining the appropriate effective date to 
be assigned for the veteran's 10 percent rating.  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  That is to say, the 
Board's May 1991 decision does not stand as an absolute bar 
to the assignment of an effective date earlier than May 1991 
if the evidence of record-including evidence procured since 
the time of the May 1991 decision-otherwise establishes a 
factually ascertainable increase in disability prior to the 
date of the Board's decision.  Id.

The Board has reviewed all of the evidence of record in this 
case, including all of the evidence added to the veteran's 
claims file since the time of the Board's May 1991 decision.  
Based on a review of the entire record, and the applicable 
laws and regulations, it is the Board's conclusion that the 
preponderance of the evidence is against the assignment of a 
10 percent disability evaluation for atrophy of the right 
testicle with orchitis prior to June 19, 1991.

The evidence contains a few VA treatment records that are 
dated during the time frame here in question (June 19, 1990 
to June 19, 1991).  Those records include a September 1991 
report that contains what appears to be a complaint of 
testicular pain.  However, as noted previously, the veteran's 
testicular pain has been separately rated under Diagnostic 
Code 8730-8530, as neuralgia of the ilio-inguinal nerve.  
Because the complaints of pain relate to another diagnosed 
condition, the effective date of which is not currently on 
appeal, the Board cannot consider them presently.

However, even assuming, for purposes of argument, that the 
veteran's complaints of pain could be considered, they would 
not provide support for the assignment of an earlier 
effective date.  This is true because the veteran's 
complaints of pain are long standing, having been previously 
reported on multiple occasions, including in 1988 and 1989, 
and do not appear to represent an increase in disability.  
Consequently, and because none of the other evidence from 
that period, or any other period, demonstrates that the 
veteran's right-sided testicular atrophy or orchitis 
underwent a factually ascertainable increase in severity 
during one-year period prior to June 19, 1991, the appeal of 
this issue must be denied.


ORDER

The claim for a rating in excess of 10 percent for atrophy of 
the right testicle with orchitis is denied.

The claim for an effective date earlier than June 19, 1991 
for the award of a compensable rating for service-connected 
atrophy of the right testicle with orchitis is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


